Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on September 16, 2022 is acknowledged.
                                               Status of the Application
2.  Claims 1-13, 15-18 and 21-23 are pending under examination. Claims 14 and 19-20 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. With reference to the rejection of claims under 35 USC 112, second paragraph, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive because the amendment did not change the scope of the claims. The claims 1 and 18 recite comprising followed by a consisting of, further recites consisting of flowed by a broad range of random nucleotides (about 3 to about 12 nucleotides). It is not clear if the claims are limited to finite number of random nucleotides or do they require a range of random nucleotides at 3’-end. For all the above the rejection has been maintained.
4. With reference to the rejection of claims under 35 USC 112, first paragraph, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. As discussed in the rejection, the specification has support for 3’-end comprising about 3 to about 12 random nucleotides, however, the specification does not have support for consisting of about 3 to about 12 random nucleotides as recited in the claims. For all the above the rejection has been maintained.
5. The rejection of claims under obviousness type of double patenting over the claims in the US patent 10,718,009 in view of the persuasive arguments.
Claim Rejections - 35 USC § 112
6.   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            A.  Claims 1-13, 15-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description
requirement. The claim(s) contains subject matter which was not described in the
specification in such a way as to reasonably convey to one skilled in the relevant art that
the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the
inventor(s), at the time the application was filed, had possession of the claimed
invention.
     As MPEP 2163.06 notes “If new matter is added to the claims, the examiner
should reject the claims under 35 U.S.C. 112, first paragraph - written description
requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.
Here, the new limitation of ‘tailed random primers, each comprising a common
sequence and a 3’-end consisting of about 3 to about 15 random nucleotides’ in the
claims 1 and 18 represents a new matter. The limitation ‘3’-end consisting of about 3 to
about 15 random nucleotides’ lacks support in the specification including the Applicant
cited portions of the specification. The instant specification para 0059 has descriptive
support for a 3’-end comprising about 3 to about 15 random nucleotides. However, the
instant specification lacks descriptive support for ‘3’-end consisting of about 3 to about 15 random nucleotides’. Since no basis has been found to support the new claim
limitation in the specification, the claims are rejected as incorporating new matter.
B. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 1-13, 15-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13, 15-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the
broad range or limitation (in the same claim) may be considered indefinite if the
resulting claim does not clearly set forth the metes and bounds of the patent protection
desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 18 recites the
broad recitation ‘each tailed random primer comprising’, and the claim also recites 3'-
end consisting of about 3 to about 15 random nucleotides’ which is the narrower
statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is
(a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a
required feature of the claims.
                                                 Conclusion
          Claims 1-13, 15-18 and 21-23 are free of art.
          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637